Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered November 16, 1994, convicting him of murder in the second degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertion on appeal, he was not deprived of effective assistance of counsel (see, People v Flores, 84 NY2d 184).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved *511for appellate review or without merit. Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.